RENDERED: JULY 30, 2021; 10:00 A.M.
                 NOT TO BE PUBLISHED

          Commonwealth of Kentucky
                   Court of Appeals

                    NO. 2020-CA-0375-MR

NATHANIEL HUSKEY                                  APPELLANT


           APPEAL FROM LOGAN CIRCUIT COURT
v.       HONORABLE JOE W. HENDRICKS, JR., JUDGE
                 ACTION NO. 19-CR-00155


COMMONWEALTH OF KENTUCKY                           APPELLEE




AND                 NO. 2020-CA-0377-MR

NATHANIEL HUSKEY                                  APPELLANT


           APPEAL FROM LOGAN CIRCUIT COURT
v.       HONORABLE JOE W. HENDRICKS, JR., JUDGE
                 ACTION NO. 18-CR-00348


COMMONWEALTH OF KENTUCKY                           APPELLEE


                         OPINION
                        AFFIRMING

                       ** ** ** ** **
BEFORE: CALDWELL, JONES, AND TAYLOR, JUDGES.

CALDWELL, JUDGE: Nathaniel Huskey (Huskey) appeals from his convictions

of two counts of trafficking in a controlled substance in the first-degree, one count

of possession of a controlled substance in the first degree, and three counts of

possession of drug paraphernalia, and his sentence of ten (10) years’ imprisonment.

We affirm.

                                      FACTS

             In 2018, the Russellville Police Department conducted drug

trafficking investigations and employed Lee Rosser (Rosser) as a confidential

informant. Rosser was fitted with audio and video equipment, given marked bills,

and sent to conduct several controlled drug buys from Huskey. Prior to each buy,

Rosser and his vehicle were searched. Subsequent to each buy, Rosser was

debriefed, and he provided the audio and video recordings as well as the

substances he had obtained to the police. The video was obscured during portions

of the buys, but the audio was recorded each time. Testing revealed the substance

Rosser turned over, which he stated he purchased from Huskey, contained cocaine.

             Following three buy operations conducted in July and September of

2018, Huskey was indicted and charged with three counts of trafficking in a

controlled substance and three counts of possession of drug paraphernalia for the

baggies in which the cocaine was packaged.

                                         -2-
              At trial, Rosser testified as to the events of each controlled buy

operation, along with Officer Troy Robinson of the Russellville Police

Department. The jury found Huskey guilty of two counts of trafficking, finding

him guilty of the lesser-included offense of possession of a controlled substance

for the second controlled buy because only audio corroboration was captured. The

jury recommended a total sentence of ten (10) years, which the Logan Circuit

Court imposed. Huskey appeals as a matter of right, alleging that a directed

verdict should have been granted as to all counts and that irrelevant and prejudicial

evidence improperly introduced denied him a fair trial. We affirm.

                             I. DIRECTED VERDICT

                             STANDARD OF REVIEW

              The standard of review for the denial of a motion for directed verdict

of acquittal is:

                    On motion for directed verdict, the trial
                    court must draw all fair and reasonable
                    inferences from the evidence in favor of the
                    Commonwealth. If the evidence is sufficient
                    to induce a reasonable juror to believe
                    beyond a reasonable doubt that the
                    defendant is guilty, a directed verdict should
                    not be given. For the purpose of ruling on
                    the motion, the trial court must assume that
                    the evidence for the Commonwealth is true,
                    but reserving to the jury questions as to the
                    credibility and weight to be given to such
                    testimony.


                                          -3-
             On appellate review, the test of a directed verdict is, if
             under the evidence as a whole, it would be clearly
             unreasonable for a jury to find guilt, only then the
             defendant is entitled to a directed verdict of acquittal.

Commonwealth v. Benham, 816 S.W.2d 186, 187 (Ky. 1991) (citations omitted).

                                      ANALYSIS

             In arguing that the trial court erred in not directing a verdict of

acquittal on all counts, Huskey alleges that Rosser, the confidential informant, was

not of sufficient credibility and his lack of credibility is fatal to the government’s

case. He begins his argument citing statements by the trial court which indicate

that it, who obviously had prior contact with Rosser, believed him to be a liar.

             However, the Benham standard requires the trial court to consider the

testimony adduced to be true and only direct a verdict of acquittal if, after doing so,

there is still a dearth of evidence to support a finding of guilt. Id. The fact that the

trial court believed Rosser to be incredible, alone, is insufficient for us to find that

the trial court should not have allowed the arbiter of the credibility of the witness,

the jury, to determine the verdict. The jury is the trier of fact and it is for the jury

to make determinations concerning weight or credibility of witnesses.

             In deciding a motion for directed verdict, the trial court
             must view the evidence in the light most favorable to the
             Commonwealth. As noted above, the trial court must
             accept the evidence as true. The jury may find the
             evidence to be otherwise; however, that is solely the
             jury’s prerogative.


                                           -4-
Eversole v. Commonwealth, 600 S.W.3d 209, 218 (Ky. 2020) (internal citations

omitted).

              When testimony is implausible, the trial court must not simply enter

directed verdict, but must review the balance of the evidence to deduce if sufficient

other evidence was presented to allow the case to go to the trier of fact. Ross v.

Commonwealth, 531 S.W.3d 471, 474 (Ky. 2017). Huskey alleges that the

Commonwealth did not present sufficient evidence, other than the testimony of

Rosser, to the trial court for conviction and insists the trial court erred in not

directing a verdict of acquittal.

              For the first transaction, which occurred on July 3, 2018, Rosser

provided crack cocaine upon returning to Officer Robinson. Officer Robinson,

who Huskey does not allege was incredible, provided testimony that Rosser and his

vehicle were searched before and after he proceeded to the location of the

transaction. Photographs were introduced that purported to depict Huskey, which

established that Rosser encountered Huskey during his absence from Officer

Robinson. Such testimony alone is sufficient evidence to allow the jury to

determine the verdict and if it believed that there was sufficient corroboration of

Rosser’s testimony and whether his testimony was believable, which it apparently

did, to find guilt.




                                           -5-
             The second transaction was alleged to have occurred on July 6, 2018.

The jury found Huskey guilty only of possession of a controlled substance for this

charge, acquitting him of trafficking. As to this allegation, there was no

photographic proof provided. Even if we are to disregard Rosser’s testimony, the

jury heard the testimony of Officer Robinson. This testimony was an adequate

basis for allowing the jury to determine if his testimony and the recovery of crack

cocaine alone was sufficient to find Huskey guilty of possession. Robinson

testified that Rosser and his vehicle were searched prior to his leaving Robinson’s

presence, and when he returned he had cocaine in his possession. It was the

purview of the jury to determine if there was sufficient corroboration of Rosser’s

testimony to find guilt.

             For the last transaction, which occurred on September 17, 2018, there

was again photographic proof of a person identified as Huskey with cash being

presented to him while he leaned in a car window. This, coupled with Officer

Robinson’s testimony, was sufficient proof to allow the jury to determine if it

believed the Commonwealth met its burden of proof beyond a reasonable doubt.

We find there was sufficient evidence presented for each transaction, even if

Rosser’s testimony was disregarded given the trial court’s evaluation of his

credibility or lack thereof, to allow the charges to go to the jury.




                                          -6-
                               II. KRE 404(B) EVIDENCE

                                STANDARD OF REVIEW

                There was no objection made to the testimony now complained of

during the trial. Huskey requests palpable error review pursuant to RCr1 10.26.

                       A palpable error which affects the
                       substantial rights of a party may be
                       considered by the court on motion for a new
                       trial or by an appellate court on appeal, even
                       though insufficiently raised or preserved for
                       review, and appropriate relief may be
                       granted upon a determination that manifest
                       injustice has resulted from the error.

                RCr 10.26. A palpable error is clear and plain, affects
                the substantial rights of a party, and is more likely than
                other ordinary errors to affect the outcome of the case.
                Miller v. Commonwealth, 283 S.W.3d 690, 695 (Ky.
                2009). Even so, the defendant is not entitled to relief
                unless it can be determined that manifest injustice, i.e., a
                repugnant and intolerable outcome, resulted from that
                error. Id.

McCleery v. Commonwealth, 410 S.W.3d 597, 605-06 (Ky. 2013).

                                            ANALYSIS

                Huskey alleges that he was denied a fair trial when Rosser testified

that he saw young people smoking cocaine inside Huskey’s home during his visits

there for the transactions. Huskey questions the relevance of such evidence and

insists that the testimony was simply prejudicial. While the testimony was perhaps


1
    Kentucky Rules of Criminal Procedure.

                                               -7-
prejudicial, it was also relevant as it corroborated the presence of crack cocaine in

Huskey’s home. The standard is not that prejudicial testimony cannot be

introduced, but that the introduction of unduly prejudicial testimony will deny due

process to the accused.

             [E]vidence is only excluded when prejudice rises to a
             level of impropriety or is likely to invoke hostility. See,
             e.g., Dixon v. Commonwealth, 149 S.W.3d 426, 431 (Ky.
             2004). By analogy, a burden is “undue” only when the
             defendant’s rights are negatively and materially impacted
             by the contested action.

Walker v. Commonwealth, 548 S.W.3d 250, 253 (Ky. 2018).

             Since there was relevance to the testimony, it cannot be considered

palpable error for the jury to have heard the unobjected-to testimony. Further, the

ages of the persons viewed smoking a substance and if the substance was cocaine

was unclear. It is therefore not clear that the testimony raised the issue of the

uncharged crime Huskey alleges it did, i.e., unlawful transaction with a minor.

This clearly was not an instance of manifest injustice where a repugnant and

intolerable outcome resulted as a result of the testimony. “Generally, a palpable

error affects the substantial rights of the party ‘only if it is more likely than

ordinary error to have affected the judgment.’” Martin v. Commonwealth, 409

S.W.3d 340, 344 (Ky. 2013).




                                           -8-
                                  CONCLUSION

             We find that the trial court properly considered the motion for

directed verdicts of acquittal. Even putting aside the testimony of the confidential

informant, who the trial court had acknowledged it believed to be an untruthful

person, there was sufficient evidence to allow the jury to determine the outcome.

Further, the testimony of the witness who viewed young persons at the accused’s

home smoking crack cocaine was not so unduly prejudicial that, without objection

or admonishment, a reversal of the conviction is required. We affirm the judgment

and sentence and verdict after jury trial entered by the Logan Circuit Court on

February 11, 2020.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

Steven J. Buck                             Daniel Cameron
Frankfort, Kentucky                        Attorney General of Kentucky

                                           Lauren Lewis
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -9-